Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Agarwal (US 20030012344).
Regarding claim 1, Agarwal teaches, an audiovisual safety system (Fig. 1 and abstract), comprising: 
a personal electronic device having one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the personal electronic device (Paragraph 13-14) to: 
initiate audio communication between the personal electronic device and one or more emergency services (Paragraph 18, 21);
wherein the audio communication is initiated via a first screen interaction with an emergency contact icon at a first location on a display screen of the personal electronic device (Paragraph 13, 23, 54);

store the audio content data and the video content data (Paragraph 56; the audio/video recording can be used later as evidence and Paragraph 22); 
and maintain the audio communication between the personal electronic device and the one or more emergency services while continuing to capture the audio content data and the video content data associated with the emergency event (Paragraph 21-22).
Claims 1, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Decharm (US 20140368601).
Regarding claim 1, Decharm teaches, an audiovisual safety system (abstract), comprising: 
a personal electronic device having one or more processors and a memory storing instructions that, when executed by the one or more processors (Fig. 1, el. 108 and Paragraph 51), cause the personal electronic device to: 
initiate audio communication between the personal electronic device and one or more emergency services (Paragraph 5: establish communication session between mobile device and emergency service, and communication on behalf of the mobile computing device (Q)), 
wherein the audio communication is initiated via a first screen interaction with an emergency contact icon at a first location on a display screen of the personal electronic device (Fig. 9, aa, 13 and Paragraph 61);
capture audio content data and video content data associated with an emergency event (Paragraph 63); 

maintain the audio communication between the personal electronic device and the one or more emergency services while continuing to capture the audio content data and the video content data associated with the emergency event (Paragraph 63, 65).
Regarding claim 9, Decharm teaches, wherein the captured audio content data and the captured video content data are streamed to one or more remote computing devices operated by the one or more emergency services (Paragraph 5).
Regarding claim 10, Decharm teaches, wherein the initiation of audio communication between the personal electronic device and the one or more emergency services allows third-party remote access control of the personal electronic device (Paragraph 96: Remote Control of User's Device (308). The Responder(s), through their computing devices/systems, may remotely control the features of the user's device, for example to take high resolution photos using the user's device and have them sent, zoom, capture audio, adjust volume, turn on/off speaker or speakerphone, turn on/off lights, turn on/off alarms, initiate contact with other users, responders, and/or emergency services (e.g., 911 or other emergency services call) from the user's device. The remote control can allow the remote user any of the functions available locally to the user who is physically present with the device, Paragraph 5: contact a friend of a user, a contact identification module that is programmed to identify an appropriate friend to contact, and wherein the network interface is further programmed to initiate a communication session with a computing device associated with the identified friend (DW) and Paragraph 57 and Paragraph 77: The security module 240 additionally can include a remote control client 242c that is programmed to receive and process instructions from other computing devices to remotely control the mobile computing device 202. Before providing such remote access and control to information and components of the mobile computing device 202, such as control over the input and output subsystems 216, 218, the remote control client 242c can determine whether the requesting device and/or associated user have been given permission to have such access and control by checking against a set of permissions 242d. For example, a user may want to restrict users included on the permissions 242d to only close and trusted family members (e.g., spouse, parents, child) and friends (e.g., best friend).
Regarding claim 11, Decharm teaches, wherein allowing third-party remote access control of the personal electronic device enables one or more third-parties to execute one or more of the following actions on the personal electronic device: capturing audio content data and video content data, communicating the captured audio content data and the captured video content data to one or more remote computing devices operated by the one or more emergency services; activating a stealth mode or an alarm mode; communicating location data of the personal electronic device; preventing the personal electronic device from powering down; and powering up the personal electronic device (Paragraph 77, 96).

			Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Decharm (US 20140368601) in view of Abbott (US 20100262928).
Regarding claim 2, Decharm teaches, first screen interaction with the emergency contact icon (see claim 1 rejection).
Decharm does not teach wherein the first screen interaction continues interaction with the emergency contact icon from the first location to a second location of the display screen.
	Abbott teach a personal electronic device (abstract), wherein the first screen interaction continues interaction with the emergency contact icon from the first location to a second location of the display screen (Paragraph 136, 140 and Fig. 8-9).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Decharm with Abbott in order to improve the system and provide a user with more interaction with the display which enhance the call experience.
Examiner found another reference Szeto (US 20190196707) also teach this limitation (Paragraph 92).

Regarding claim 4, Decharm in view of Abbott teaches, wherein the emergency contact icon moves from the first location to the second location while the first screen interaction continues interaction with the emergency contact icon (Abbott: Paragraph 136, 140 and Fig. 8-9).
	Claims 5-7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Decharm (US 20140368601) in view of Abbott (US 20100262928).
Regarding claim 5, Decharm teaches, first screen interaction with the emergency contact icon (see claim 1 rejection).
Decharm does not teach wherein the audio communication terminates via a second screen interaction with the emergency contact icon at the second location on the display screen of the personal electronic device.
Abbott teach a personal electronic device (abstract), wherein the audio communication terminates via a second screen interaction with the emergency contact icon at the second location on the display screen of the personal electronic device (Abbott: Paragraph 136and Fig. 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Decharm with Abbott in order to improve the system and provide a user with more interaction with the display which enhance the call experience.

Regarding claim 7, Decharm in view of Abbott teaches, wherein the emergency contact icon remains at the first location after the second screen interaction ceases interaction with the emergency contact icon (Abbott: Paragraph 137).
Regarding claim 8, Decharm teaches, wherein capturing the audio content data and the video content data (see claim 1 rejection), Decharm teaches camera icon (see Fig. 16).
Decharm does not teach that capturing audio and video is initiated via a third screen interaction with a camera icon at a third location on the screen of the personal electronic device.
Abbott teach a personal electronic device (abstract), wherein capturing audio and video is initiated via a third screen interaction with a camera icon at a third location on the screen of the personal electronic device (El. 500, Fig. 44 and Paragraph 220).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Decharm with Abbott in order to improve the system and provide a user with more interaction with the display which enhance the call experience.
	Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Decharm (US 20140368601) in view of Dikvall (US 20130205107).
Regarding claim 12, Decharm teaches, storing the audio content data and the video content data (see Paragraph 5).

Dikvall teach the limitation (Paragraph 105).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Decharm with Dikvall in order to improve the system and manage the memory effectively.
Regarding claim 19, see claim 12 rejection.
Examiner also found Joseph (US 8, 797404) that teach this limitation (see claim 1).
Claims 13, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Decharm (US 20140368601) in view of Abbott (US 20100262928). 
Regarding claim 13, (see claims 1-7 rejection). 
Regarding claim 14, Decharm in view of Abbott teaches wherein the initiation of audio communication further comprises one or more of: after the first screen interaction ceases interaction with the emergency contact icon, initiating a second screen interaction not with the emergency contact icon at a third location on the display screen of the personal electronic device (Paragraph 11, 15, 74); prior to the first screen interaction ceasing interaction with the emergency contact icon, maintaining the first screen interaction with the emergency contact icon at the second location for a threshold amount of time; and prior to the first screen interaction ceasing interaction with the emergency contact icon, applying a threshold amount 
	Regarding claim 15, (see claim 5 rejection). 
	Regarding claim 16, (see claim 6 rejection).
	Regarding claim 17, (see claim 7 rejection).
	Regarding claim 18, (see claim 11 rejection).
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Decharm (US 20140368601) in view of Abbott (US 20100262928) in view of Dikvall (US 20130205107).
Regarding claim 20, see claims 1-7, 12 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652